Cordy, J.
(dissenting in part). General Laws c. 276, § 58, authorizes District Court judges to revoke bail previously set in other courts or by other judges in the same court, when a defendant so released is charged with a new offense thereby *325violating the conditions of release. This authority may be exercised only if the District Court judge finds “probable cause to believe” that the newly charged crime has been committed, that the defendant’s further release will “seriously endanger any person or the community,” and that the defendant’s detention is necessary to assure the safety of those constituencies. In determining whether the person poses such a danger and the necessity of detention, the judge is required to consider a number of enumerated factors, including the nature and circumstances of the offense, the defendant’s record of convictions, the status of his release, and any present mental condition or drug dependency. The decision to revoke, however, is explicitly made discretionary, not mandatory, regardless of the judge’s findings. The statute repeatedly uses the word “may” rather than “shall.”1 Indeed, the only mandatory language in the statute requires the “court” (presumably the District Court to which § 58 is directed) to review its revocation order “upon the acquittal of the person, or the dismissal of, any of the cases involved.”
Interpreting this language the court concludes that once a District Court judge enters an order revoking a defendant’s bail it must remain in effect until the underlying offense is disposed of, up to sixty days (the maximum time permitted by § 58). The court further concludes that the order cannot be revisited or reconsidered unless there is a dismissal or acquittal of the new charges, or the defendant can demonstrate to the judge who revoked the bail that a “manifest injustice” will result if the order is not vacated. In reaching the latter of these two conclusions the court rejects the well-settled principle that a judge can always reconsider a prior order or decision during the pendency of the case. Because I see no basis in the statutory language for departing from this principle, I dissent from this part of the opinion.
*326“A judge’s power to reconsider his own decisions during the pendency of a case is firmly rooted in the common law . . . .” Commonwealth v. Haskell, 438 Mass. 790, 792 (2003). See Commonwealth v. Gonsalves, 437 Mass. 1022, 1022 (2002) (“It is settled that a judge has considerable discretion to reconsider prior orders . . .”). “Judges are not condemned to abstain from entertaining second thoughts that may be better ones.” Commonwealth v. Downs, 31 Mass. App. Ct. 467, 469 (1991). “[I]t is more important for a judge to do justice according to his oath and his conscience than to avoid adverse criticism. If further reflection convinces him that he has erred in an announced decision, he ought to correct his error while he still has the power.” Sheriff v. Gillow, 320 Mass. 46, 49 (1946). See Peterson v. Hopson, 306 Mass. 597, 601-602 (1940), and cases cited.
It seems particularly appropriate that this firmly rooted power be available to correct orders that deprive persons of their liberty — orders that are themselves discretionary and based on the weighing of a number of factors that are considered almost immediately following the arrest of the defendant on new charges. Some of those factors may well change significantly once more information becomes available. Information that must be relied on instantly may prove not so reliable a few days or weeks later. This may be the result of errors in the record (such as inaccuracies in the person’s record of convictions or release status), the availability of more comprehensive information (such as the circumstances of the offense), or the result of changed personal circumstances (such as an apparent mental condition or drug dependency). To bar judges from reconsidering such important decisions, in light of more, or more accurate, information bearing on the appropriateness of their exercise of discretion is quite extraordinary. It discounts in a categorical way the vast array of circumstances (and changing circumstances) that judges in our busy District Court face on a daily basis. I would not reach this result unless the statute clearly required it. Nothing in its wording would lead me to that conclusion.
The court appears to reach this result by holding that § 58 gives very limited jurisdiction to District Court judges, and that once such a judge has acted to revoke a prior bail, that jurisdic*327tian is swept away. That is hardly apparent. First, there are many instances where the new (or triggering) offense will be in the very same court as the prior offense, and jurisdiction is not an issue. Second, even if the prior bail was set in another court (such as the Superior Court) the statute specifically requires that the District Court review the revocation order if the new charges are dismissed or there is an acquittal. Surely this suggests that some form of jurisdiction over the revocation order remains in the court considering the new charges — at least until the new case is disposed of or the revocation order expires, whichever occurs first. Indeed the import of the court’s opinion itself is consistent with this conclusion: how otherwise could a District Court judge reconsider a revocation order based on a plea of “manifest injustice” if he had no jurisdiction to do so?
In any event, I conclude that the District Court judge who revoked the bail has the authority to reconsider that order and to vacate it “[i]f further reflection convinces him that he has erred.”2 Sheriff v. Gillow, supra. While I do not contend that judges are required to reconsider their orders, or that they should lightly undo what they have done, they have the authority to do so. The presence of “manifest injustice” has never been a requirement for the exercise of this common-law authority.
I would also conclude that other judges before whom the new case may come also have the authority to vacate a revocation order if the judge who entered it is unavailable. While a judge should hesitate before undoing his own actions, “[sjtill more should he hesitate to undo the work of another judge.” Peterson v. Hopson, supra at 603. This principle works well in practice and I see no reason (surely nothing in the statute) that requires it to be abandoned.
In sum, I would hold that a District Court judge always retains the authority to review and vacate a bail revocation order he entered and may (albeit rarely) determine that it is necessary and appropriate to do the same with respect to the revocation *328order of another District Court judge if he or she is unavailable to rule on the matter and prompt action is required.

 contrast, under G. L. c. 276, § 58B, “[a] person who has been released after a hearing pursuant to § 58A [the dangerousness statute] and who has violated a condition of his release, shall be subject to a revocation of release and an order of detention” (emphasis added). As in G. L. c. 276, § 58, third par., the court must make the same probable cause and dangerousness determinations under § 58B; however, if those findings are made, the “judicial officer shall enter an order of revocation and detention.”


Vacating an order revoking bail has the effect of reinstating the prior bail. I agree that § 58 does not authorize District Court judges to set a different bail or new conditions of release on a prior charge pending in another court, and that when a revocation order expires after sixty days, a new bail hearing must be held in the court with jurisdiction over that offense.